          Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page                 1 ofSDNY
                                                                              USDC    17
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 8/2/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MSP RECOVERY CLAIMS, SERIES LLC, a                             :
 Delaware entity,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :   20-CV-2102 (VEC)
                            -against-                           :
                                                                : OPINION AND ORDER
 AIG PROPERTY CASUALTY COMPANY, a                               :
 New York for-profit corporation, AIG PROPERTY :
 CASUALTY, INC., a Delaware corporation, and :
 LEXINGTON INSURANCE COMPANY, a                                 :
 Delaware company,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       In this putative class action, MSP Recovery Claims Series, LLC sued AIG Property

Casualty Company (“AIGPCC”), AIG Property Casualty Inc. (“AIGPCI”), and Lexington

Insurance Company (“Lexington”) to recover damages pursuant to the Medicare Secondary

Payer Act, 42 U.S.C. § 1395y (“MSP Act”). On March 26, 2021, the Court dismissed this case

for lack of subject-matter jurisdiction because Plaintiff had not adequately alleged that it has

standing to bring the lawsuit. MSP Recovery Claims, Series LLC v. AIG Prop. Cas. Co., No. 20-

CV-2102, 2021 WL 1164091 (S.D.N.Y. Mar. 26, 2021). On April 3, 2021, Plaintiff filed a

motion for reconsideration. Notice of Mot., Dkt. 78. For the reasons discussed below, Plaintiff’s

motion for reconsideration is DENIED.

                                         BACKGROUND

       The Court assumes familiarity with this litigation and the underlying decision that

Plaintiff has moved the Court to reconsider. See generally MSP Recovery Claims, Series LLC,
         Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 2 of 17




2021 WL 1164091. The Court will provide a brief overview of the background information

pertinent to this motion.

        In this case, Plaintiff sought to recover damages pursuant to the MSP Act. See 42 U.S.C.

§ 1395y. Plaintiff alleged that it has standing to bring claims for reimbursement of expenditures

made to provide medical care to three groups: (i) five “exemplar” patients, L.F., J.M., S.A., S.C.,

and J.F.; (ii) a longer list of claims associated with insureds listed on an exhibit attached to the

First Amended Complaint (“FAC”); and (iii) a “greater universe” of people who received

medical care from Plaintiff’s assignors for which Defendants have a reimbursement obligation.

FAC, Dkt. 55 ¶¶ 28, 31, 50–99. Plaintiff provided the most detail about the five exemplar

patients. Compare FAC ¶¶ 50–99 (describing the exemplar patients) with FAC Ex. A (listing

claims on a spreadsheet) and FAC ¶ 31 (mentioning a “greater universe” of claims). The Court

found that Plaintiff lacks standing as to the claims associated with each of the three groups. MSP

Recovery Claims, Series LLC, 2021 WL 1164091, at *14. In its motion for reconsideration,

Plaintiff asks the Court to reconsider its decision solely with respect to the claims for

reimbursement for medical care provided to the five exemplar patients. Mem. of Law, Dkt. 79 at

2–10.

        In its decision, the Court made findings that applied generally to the allegations in the

FAC regarding the group of five exemplar patients as well as additional findings that applied to

the allegations in the FAC that related only to particular patients. The Court found that Plaintiff

lacked standing with respect to the five exemplar patients because it had not adequately alleged:

(1) that its affiliated entities’ assignors (the medical providers that treated the patients) had

incurred reimbursable costs in connection with each patient, an indispensable component of

injury-in-fact, MSP Recovery Claims, Series LLC, 2021 WL 1164091, at *6–7; and (2) that the

medical care provided to the exemplar patients implicated insurance policies written by a

                                                    2
         Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 3 of 17




Defendant, an indispensable component of causation, id. at *12–14. With respect to particular

exemplar patients, the Court found that Plaintiff had not adequately pled: (1) that the claims for

reimbursement for medical care provided to three of the five patients had been assigned or fully

assigned to a Plaintiff-affiliated entity, id. at *7–10; and (2) that the insurance policies at issue

with respect to four of the five patients had been issued by a Defendant, id. at *11–12. Plaintiff

urges the Court to reconsider each of these findings. See generally Mem. of Law, Dkt. 79 at 2–

10. Plaintiff further asks the Court to reconsider its decision declining to grant it leave to amend

the complaint for a second time. Id. at 4–5. Defendants oppose the motion. Resp., Dkt. 80.

                                       LEGAL STANDARD

        A party may obtain relief on a motion for reconsideration “only when the [party]

identifies an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quotation omitted). “The standard for

granting [a motion for reconsideration] is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked —

matters, in other words, that might reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “It is well-settled that [a

motion for reconsideration] is not a vehicle for relitigating old issues, presenting the case under

new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the apple’

. . . .” Analytical Survs., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).




                                                    3
           Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 4 of 17




                                                   DISCUSSION

    I.       The Court Will Not Reconsider Its Decision that Plaintiff Did Not Adequately
             Allege that Its Affiliated Entities’ Assignors Incurred Reimbursable Costs
             Associated with Medical Care Provided to the Exemplar Patients

         To have pled adequately injury-in-fact, Plaintiff needed to allege that its assignors

“incurred reimbursable costs and were not reimbursed.” See MSP Recovery Claims, Series LLC,

2021 WL 1164091, at *6.1 In its opposition to the motion to dismiss, Plaintiff argued that the

claims at issue were all reported by a Defendant to the Center for Medicare & Medicaid Services

(“CMS”) and that such reporting constituted an admission by the Defendant that it is legally

obligated to reimburse costs associated with the reported claims. FAC ¶ 28. The Court rejected

that argument, holding that “Plaintiff’s underlying premise — if a claim is reported to CMS, then

any medical expense that may be associated with the claim is reimbursable by the entity that

reported the claim — is factually inaccurate.” MSP Recovery Claims, Series LLC, 2021 WL

1164091, at *6. In reaching its conclusion, the Court was persuaded by Defendants’ statutory

analysis and the several examples they provided of reported claims that generated expenses that

were not reimbursable by the entity that reported the claim. Id. (citing MTD Mem. of Law, Dkt.

66 at 22 n.31).

         In briefing the motion to dismiss, Plaintiff did not respond to that aspect of Defendants’

arguments; instead, it simply reiterated its position that CMS reporting constitutes an admission

of payment responsibility. MTD Resp., Dkt. 70 at 3, 10, 23. The Court concluded that

“[w]ithout any response to Defendants’ contention that CMS reporting does not do the work

Plaintiff alleges, the Court has nothing on which to base a decision that it can draw reasonable

inferences from the bare fact that the claim was reported.” MSP Recovery Claims, Series LLC,


1
        Plaintiff acknowledged that in order to plead injury-in-fact, it had to allege that its assignors “incurred
reasonable costs and were not reimbursed.” See MTD Resp., Dkt. 70 at 4 (internal citation omitted).

                                                            4
           Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 5 of 17




2021 WL 1164091, at *7 n.13. Accordingly, the Court found that although many of the claims

reported to CMS may involve accidents as to which the reporting insurance company owes

reimbursement, “Plaintiff has not adequately alleged that that there is ‘more than a sheer

possibility,’ that its exemplar claims fall into that category.” Id. at *7 (citing Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)).

         In its motion for reconsideration, Plaintiff stands by its underlying premise that

“Defendants’ [CMS] reporting is an admission of primary payer responsibility for the conditional

payments at issue.” Mem. of Law, Dkt. 79 at 8; see also Reply, Dkt. 81 at 5. Plaintiff argues

that “Defendants invited the Court to error” with its statutory analysis,2 which it claims

improperly led the Court to conclude that CMS reporting is “meaningless.” Mem. of Law, Dkt.

79 at 6. In its memorandum in support of its motion for reconsideration, Plaintiff conducted a

detailed statutory analysis of the MSP Act, the Medicare Secondary Payer Act Manual, 3 and

CMS policy guidance. Id. at 6–8; Reply, Dkt. 81 at 4.

         All of Plaintiff’s statutory and regulatory analysis submitted to support its position

regarding the significance of CMS reporting is new. Upon careful review of Plaintiffs’ brief in

opposition to Defendants’ motion to dismiss, the Court finds that Plaintiff did not make or even

reference the detailed statutory and regulatory arguments made for the first time in its motion for


2
          In its memorandum of law in support of its motion for reconsideration, Plaintiff failed to address the
examples Defendants had provided — and the Court had cited in its opinion — of claims that had been reported to
CMS but were not reimbursable by the company that reported the claim. See MSP Recovery Claims, Series LLC v.
AIG Prop. Cas. Co., No. 20-CV-2102, 2021 WL 1164091, at *6 (S.D.N.Y. Mar. 26, 2021) (citing MTD Mem. of
Law, Dkt. 66 at 22 n.31). Plaintiff finally addressed those examples in its reply brief in support of its motion for
reconsideration. Reply, Dkt. 81 at 5. The Court declines to consider Plaintiff’s discussion of the examples: first,
motions for reconsideration are “not a vehicle for relitigating old issues,” Analytical Survs., Inc. v. Tonga Partners,
L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal citation omitted); and second, “[i]t is well settled in the Second Circuit
that a party may not raise an argument for the first time in his reply brief,” Anghel v. Sebelius, 912 F. Supp. 2d 4, 14
(E.D.N.Y. 2012) (internal citation omitted) (collecting cases).
3
         Plaintiff attached a 197-page excerpt from the manual as an exhibit to its memorandum of law in support of
its motion for reconsideration. See Manual, Dkt. 79-4.


                                                            5
           Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 6 of 17




reconsideration. In Plaintiff’s reply brief in support of its motion for reconsideration, it claimed

to “redirect[] the Court to clear, relevant statutory language . . . cited in prior briefing,” see

Reply, Dkt. 81 at 3, but Plaintiff did not include any citations to the brief it filed in opposition to

the motion to dismiss to show that those arguments had been previously made to the Court. In

fact, in the underlying opinion being challenged, the Court noted repeatedly that Plaintiff had

failed to respond to Defendants’ arguments on this crucial point.4 Motions for reconsideration

are “not a vehicle for relitigating old issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a ‘second bite at the apple.’” Analytical Survs., Inc.,

684 F.3d 36, 52 (2d Cir. 2012).5 Because Plaintiff chose not to make its statutory and regulatory

arguments in its opposition to Defendants’ motion to dismiss, the Court will not consider them

here.6

         In its motion for reconsideration, Plaintiff cites two Eleventh Circuit cases that it

contends supports its view that CMS reporting constitutes an admission that the reporting

company is responsible to reimburse costs associated with the claims reported. See Mem. of

Law, Dkt. 79 at 6–7 (citing MSP Recovery Claims, Series LLC v. Ace Am. Ins. Co., 974 F.3d

1305, 1319 (11th Cir. 2020); MSPA Claims 1, LLC v. Kingsway Amigo Ins. Co., 950 F.3d 764,


4
          See MSP Recovery Claims, Series LLC, 2021 WL 1164091, at *6 (“Plaintiff fails to address this point in its
response brief”); id. at *7 (there are “no allegations on the subject by Plaintiff”); id. (the Court is left “[w]ithout any
information from Plaintiff about what can be discerned from CMS data”); id. “[w]ithout any factual support for the
conclusion that the costs at issue were related to the accidents and should have been reimbursed but were not . . . ”);
id. at *7 n.12 (“[w]ith no information from Plaintiff on the issue”); id. at *7 n.13 (“[w]ithout any response to
Defendants’ contention that CMS reporting does not do the work Plaintiff alleges”).
5
          Plaintiff acknowledges that the Court is limited to considering arguments that were previously made to the
Court. See Mem. of Law, Dkt. 79 at 1 (internal citation omitted) (noting that “a motion for reconsideration allows a
party to direct the court to an argument the party has previously raised but the Court did not consider”).
6
          Defendants contest the merits of Plaintiff’s newly-proffered analysis, arguing that “[w]hile it is correct that
primary payers must report to CMS each time there is a ‘settlement, judgment, award, or other payment,’ regardless
of whether they admit to liability in the underlying matter, that does not mean any report to CMS represents an
admission of primary payer responsibility.” Resp., Dkt. 80 at 12. Because Plaintiff did not raise its arguments as
part of its opposition to the motion to dismiss, the Court declines to consider the merits of each sides’ arguments as
to the proper significance of CMS reporting.

                                                             6
          Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 7 of 17




774–75 (11th Cir. 2020)). Plaintiff cited both cases in its opposition to Defendants’ motion to

dismiss. See MTD Resp., Dkt. 70 at iv, v (listing the page numbers each case is cited).

         This Court expressly declined to follow the holding of ACE. The opinion acknowledged

that, in ACE, the Eleventh Circuit noted that insurance companies’ reports to CMS were

evidence “that they owed primary payments, including the primary payments for which Plaintiffs

seek reimbursement.” MSP Recovery Claims, Series LLC, 2021 WL 1164091, at *6 n.11 (citing

ACE, 974 F.2d at 1319). This Court declined to follow that holding because the Eleventh Circuit

neither acknowledged nor addressed the argument Defendants made in this case that “‘primary

payers must report to CMS regardless of whether there was a conditional payment and regardless

of whether or not there is an admission or determination of responsibility.’” Id. Moreover, the

Eleventh Circuit was evaluating a different legal question, namely whether the plaintiffs in that

matter had complied with alleged pre-suit notice requirements. Id. In its motion for

reconsideration, Plaintiff does not explain what the Court overlooked in declining to apply a

decision from a court that did not have the same arguments before it.7 A motion for

reconsideration is not a vehicle to relitigate rejected arguments or to raise arguments that the

party strategically chose not to make earlier.

         The other Eleventh Circuit case on which Plaintiff relies, Kingsway, is inapplicable to the

question of the significance of CMS reporting. In its motion for reconsideration, Plaintiff cites to




7
         Plaintiff asserts in its motion for reconsideration that the Eleventh Circuit reached its conclusion in ACE
about CMS reporting “with the benefit of the Department of Health and Human Services’ direct guidance.” Mem.
of Law, Dkt. 79 at 6. The Court assumes that Plaintiff is referring to the amicus brief filed by the Department of
Health and Human Services in that case; Plaintiff attached a copy of the amicus brief to its opposition to
Defendants’ motion to dismiss. See HHS Amicus Brief, Dkt. 70-5. Before deciding the motion to dismiss, the
Court reviewed that amicus brief and found it to be wholly unhelpful on the question of the significance of CMS
reporting. The brief discusses which entities may assert the private right of action provided in the MSP Act, and it
does not mention, let alone discuss, whether CMS reporting constitutes an admission of liability. Id. Accordingly,
the Court is at a loss to understand Plaintiff’s assertion that the Eleventh Circuit reached its conclusion about the
significance of CMS reporting with “direct guidance” from HHS.

                                                           7
         Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 8 of 17




a portion of the Kingsway decision that was not discussed in its response to the motion to

dismiss. Compare Mem. of Law, Dkt. 79 at 7 (citing Kingsway, 950 F.3d at 774–75) with MTD

Resp., Dkt. 70 at 2, 11, 24 (citing Kingsway, 950 F.3d at 772, 775). Although that may be reason

enough not to consider Plaintiff’s argument, the Court notes that the passage from Kingsway

quoted in Plaintiff’s motion for reconsideration says nothing about whether a report to CMS

constitutes an admission that the reporting entity is legally responsible for costs incurred in

connection with the reported incident. Kingsway involved a claim for reimbursement for

medical care provided to a Medicare beneficiary arising from an automobile accident.

Kingsway, as the insurer of the other party involved in the accident, had settled the Medicare

recipient’s personal injury claim against its insured, thereby acknowledging its obligation as the

primary payer for the Medicare beneficiary’s medical expenses. Kingsway, 950 F.3d at 768,

772. There was, therefore, no issue of the significance vel non of a report to CMS in that case.

       The portion of the Kingsway decision quoted in Plaintiff’s motion for reconsideration

interprets the MSP Act’s claims-filing provision, which is not at issue in this case. Mem. of

Law, Dkt. 79 at 7 (citing Kingsway, 950 F.3d at 774–75). In the context of that provision, the

Eleventh Circuit rejected the insurance company’s contention that the health care provider must

make a request for reimbursement within three years of when services are provided as a

precondition to filing a claim pursuant to the MSP Act. Kingsway, 950 F.3d at 774–75. That

analysis has nothing to do with actions insurance companies must take, let alone the

circumstances under which insurance companies must report claims to CMS or the legal

significance of such reporting. Without any connection between the Eleventh Circuit’s holding

in Kingsway and the decision Plaintiff is asking this Court to reconsider, Kingsway does not

warrant a modification to the Court’s decision.



                                                  8
          Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 9 of 17




         In short, the Court declines to reconsider its decision that Plaintiff failed to allege

adequately that Defendants are legally responsible to reimburse all medical costs associated with

any claim they reported to CMS. Accordingly, the Court stands by its holding that Plaintiff

failed to allege that it has standing as to the five exemplar patients because it did not plead

adequately that its assignors were injured by Defendants.

   II.       The Court Will Not Reconsider Its Holding that Plaintiff Did Not Adequately
             Allege that the Exemplar Patients’ Injuries Implicated Insurance Policies
             Written by Defendants

         The Court also found that Plaintiff failed to allege that it has standing because it had not

adequately pled that Defendants caused Plaintiff’s injuries. Specifically, the Court found that

“[w]ithout at least some allegations about the nature of the accidents, there is nothing beyond

Plaintiff’s ipse dixit and the fact that the medical care was provided on the date of or subsequent

to the date of the accident that links the alleged insurance policies or settlement agreements to

the medical items and services provided.” MSP Recovery Claims, Series LLC, 2021 WL

1164091, at *12. To illustrate this problem, the Court reviewed some of the listed diagnostic

codes to show that it was pure speculation that the medical care provided was necessitated by the

alleged accident. Id. at *13. In its motion for reconsideration, Plaintiff argues that those findings

“implicated the merits rather than standing.” Mem. of Law, Dkt. 79 at 12.

         To allege standing, Plaintiff must plead a causal connection between the injury and the

conduct complained of such that the injury is fairly traceable to the challenged action of the

defendant. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, (1992). Without “basic allegations

regarding how the exemplar patient[s] [were] injured and regarding the nature of medical care

provided,” MSP Recovery Claims, Series LLC, 2021 WL 1164091, at *13, the Court has no way

to determine whether Plaintiff’s injury is fairly traceable to the Defendants’ actions. With no

further explanation why this gap in Plaintiff’s pleading is a merits issue instead of a standing

                                                     9
           Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 10 of 17




issue,8 the Court declines to reconsider its holding that Plaintiff did not adequately allege that the

expenses associated with the medical care of the exemplar patients implicate Defendants’

insurance policies.

    III.      The Court Will Not Reconsider Its Findings that Plaintiff Did Not Adequately
              Allege that the Claims Associated with Medical Care Provided to Three of the
              Exemplar Patients Have Been Assigned to It

           Although the Court concluded that Plaintiff failed to allege injury-in-fact and causation as

to all of the exemplar patients, the Court also noted that, independent of the failure to allege

standing as to the exemplar patients as a group, Plaintiff had also failed to allege standing as to

unreimbursed medical care provided to particular exemplar patients.9 With respect to S.A. and

J.F., the Court found that “50% of claims related to S.A.’s medical care and 78% of claims

related to J.F.’s medical care were not assigned to a [Plaintiff-affiliated entity] because,

according to Plaintiff’s own data, that medical care occurred outside the time period covered by

the respective assignment agreements.” MSP Recovery Claims, Series LLC, 2021 WL 1164091,

at *10. In its motion for reconsideration, Plaintiff recognizes that some of the care provided

occurred outside the time periods delineated in the assignment agreements but argues that the

untimely claims were, nevertheless, assigned because both assignments include claims “related

to” services rendered during the delineated time periods. Mem. of Law, Dkt. 79 at 9–10.



8
          Plaintiff also highlights that the Court cited a summary judgment opinion to support its finding that
Plaintiff’s reliance solely on chronology was insufficient to link the costs of medical care for the exemplar patients
to the Defendants’ insurance policies or settlement agreements. Mem. of Law, Dkt. 79 at 12. But the Court
expressly acknowledged that the cited case was in a summary judgment posture. See MSP Recovery Claims, Series
LLC, 2021 WL 1164091, at *13 (“While the standard of review at summary judgment is obviously more stringent
than at the motion to dismiss stage, Plaintiff is still obligated to allege sufficient facts to nudge its claims into the
realm of possible and out of the realm of pure speculation.”). The Court considered its procedural posture before
relying on the decision; accordingly, Plaintiff’s argument does not constitute a reason to reconsider its holding.
9
         The Court need not consider the balance of Plaintiff’s arguments for reconsideration because the Court’s
decision not to reconsider its holdings that apply to all of the exemplar patients renders irrelevant arguments
addressed to only some of the exemplar patients. Nevertheless, the Court will consider Plaintiff’s additional
arguments.

                                                             10
        Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 11 of 17




       Plaintiff may be right that all of S.A. and J.F.’s claims were assigned to entities affiliated

with Plaintiff either because they fell within the temporal limitations of the assignment

agreements or because they were related to claims that did. But this is an argument that should

have been made in its opposition to the motion to dismiss, not raised for the first time in a motion

for reconsideration. Plaintiff knew this was an issue: Defendants argued that S.A. and J.F.’s

claims in part fell outside of the temporal limits of the assignment from the entity that provided

them medical care. MTD Mem. of Law, Dkt. 66 at 10–11. Plaintiff chose not to respond to

Defendants’ argument. Because a motion for reconsideration is not a vehicle for litigating issues

a party chose not to contest previously, the Court declines to reconsider its decision on that basis.

       In its underlying opinion, the Court further found that Plaintiff had failed to allege

adequately that costs associated with S.A. and J.M.’s care were not subject to carveouts in the

relevant assignment agreements. With respect to S.A., the Court found that “the specific

carveout in [the relevant] assignment agreements — it excludes claims relating to the

GlaxoSmithKline manufacturing facility in Cidra, Puerto Rico . . . — is not mentioned anywhere

in the data analyst’s declaration or in Plaintiff’s other filings.” MSP Recovery Claims, Series

LLC, 2021 WL 1164091, at *9. In its motion for reconsideration, Plaintiff argues that the claim

related to S.A.’s medical care, “on its face, has nothing to do with the ‘GSK Cidra matter’ in

Cidra, Puerto Rico, which, from a simple Google search, has nothing to do with recoveries under

the Medicare Secondary Payer Act (but rather payments made for adulterated and contaminated

pharmaceutical drugs.).” Mem. of Law, Dkt. 79 at 10. But the Court has no idea what kind of

accidents allegedly led to S.A.’s or any of the other exemplar patients’ injuries. See MSP

Recovery Claims, Series LLC, 2021 WL 1164091, at *5 n.5 (“Plaintiff alleges that each exemplar

patient was injured ‘in an accident’ but never alleges what type of accident (e.g., automobile,

slip-and-fall, bicycle, hunting, skiing).”). Moreover, when considering a motion to dismiss, the

                                                  11
        Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 12 of 17




Court is limited to the allegations in the operative complaint and cannot consider what can be

found from “a simple Google search.” See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56

(2d Cir. 2016) (finding that on a facial Rule 12(b)(1) motion to dismiss for lack of standing,

“[t]he task of the district court is to determine whether the Pleading alleges facts that

affirmatively and plausibly suggest that the plaintiff has standing to sue”) (cleaned up).

Accordingly, the Court adheres to its decision that Plaintiff did not adequately allege that claims

related to S.A.’s medical care were assigned to its affiliated entity.

       With respect to J.M., the Court held that Plaintiff had not adequately alleged that claims

related to his or her medical care were not within the carveouts contained in the relevant

assignment agreement. The Court first found that because Plaintiff’s expert had mixed up which

exemplar patient was associated with which assignment, the Court had “no way of knowing

whether Plaintiff compared claims related to J.M. or L.F. to the carveout lists” and, accordingly,

was “unable to draw a reasonable inference that J.M.’s claims were not excluded from the

assignment at issue.” MSP Recovery Claims, Series LLC, 2021 WL 1164091, at *9. In its

motion for reconsideration, Plaintiff argues that the Court should consider the expert’s corrected

declaration that properly links exemplar patients with the assignment agreement related to claims

associated with those patients. Mem. of Law, Dkt. 79 at 10. The Court agrees with Defendants

that “[a] motion for reconsideration is not a vehicle for correcting a party’s errors, but rather to

correct mistakes made by a court in the underlying decision.” Resp., Dkt. 80 at 5 (citing Levin v.

Gallery 63 Antiques Corp., No. 04-CV-1504, 2007 WL 1288641, at *2 (S.D.N.Y. Apr. 30,

2007)); see also Koehler v. Bank of Berm. Ltd., No. M18-302, 2005 WL 1119371, at *1

(S.D.N.Y. May 10, 2005) (finding that a party’s inadvertent omission of materials was not a

proper basis for a motion for reconsideration). Accordingly, the Court will not modify its



                                                   12
           Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 13 of 17




original decision that Plaintiff did not adequately allege that claims related to J.M.’s care fell

within the scope of the assignment agreements.10

     IV.      The Court Will Not Reconsider Its Decision that Plaintiff Did Not Adequately
              Allege that Defendants Issued the Insurance Policies that Allegedly Create
              Primary Liability for Costs Associated with Four of the Exemplar Patients

           Plaintiff alleged that AIGPCC or AIGPCI issued insurance policies pursuant to which

AIGPCC and AIGPCI have primary responsibility for medical expenses associated with four of

the exemplar patients. FAC ¶¶ 51, 61, 71, 81. In support of its motion to dismiss, Defendants

submitted declarations by two AIG employees; the declarations stated that AIGPCI is a holding

company that does not issue insurance policies and that there was no indication in AIGPCC’s

files that it issued an insurance policy that covered the exemplar patient as alleged in the FAC.

See Garces Decl., Dkt. 68 ¶¶ 2, 4; Bogard Decl., Dkt. 67 ¶ 6a. The Court concluded that

“[w]ithout any evidence to controvert Defendants’ declarations and to link AIGPCI and AIGPCC

to the accidents that purportedly give rise to a reimbursement obligation, Plaintiff has not

adequately pled causation, precluding it from having standing over the exemplary claims

associated with medical care provided to [the four patients].” MSP Recovery Claims, Series

LLC, 2021 WL 1164091, at *12.

           In its motion for reconsideration, Plaintiff argues that “Defendants attacked the merits of

Plaintiff’s claims by asserting that AIGPCI is a holding company that does not write policies,

and that AIGPCC could not locate [the relevant policy.]” Mem. of Law, Dkt. 79 at 11.



10
          Plaintiff further argues that the Court should have ignored the mistakes in the expert’s declaration because
“unsworn allegations of the same facts [are] sufficient at the pleading stage.” Mem. of Law, Dkt. 79 at 5 (emphasis
in original). But “[t]he Court need not accept as true any allegations that are contradicted by documents deemed to
be part of the complaint . . . .” In re Yukos Oil Co. Sec. Litig., No. 04-CV-5243, 2006 WL 3026024, at *12
(S.D.N.Y. Oct. 25, 2006). Because the expert declaration that Plaintiff chose to include contradicted the facts
alleged in the FAC, the Court declines to reconsider whether the facts alleged in the FAC trump contrary facts sworn
to in a declaration on which Plaintiff relied and are sufficient on their own to allege adequately that claims
associated with the exemplar patients were not subject to any of the carveouts in the assignment agreements.

                                                           13
          Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 14 of 17




Defendants argue that the affidavits “speak to the first element of the private cause of action —

their status as a primary payer — rather than Plaintiff’s Article III standing.” Id. at 11–12. But

whether Defendants are a primary payer is a separate legal question from whether Plaintiff has

adequately alleged causation. As the Court explained in the opinion, to satisfy the causation

element of standing, Plaintiff needed to “allege facts adequate to show that the alleged injury

resulted from the actions of the defendant and ‘not . . . from the independent action of some third

party.’” MSP Recovery Claims, Series LLC, 2021 WL 1164091, at *11 (quoting MGM Resorts

Int’l Glob. Gaming Dev., LLC v. Malloy, 861 F.3d 40, 44 (2d Cir. 2017)). Beyond repeating its

contention that the CMS reporting is definitive proof that Defendants are responsible for the

incurred costs, Plaintiff failed to rebut the evidence provided by Defendants that AIGPCC and

AIGPCI were simply not involved with four of the five exemplar patients.11 Accordingly, the

Court will not reconsider its finding that Plaintiff failed to plead adequately that Defendants

caused the alleged injuries to Plaintiff associated with four of the five exemplar patients.

     V.      The Court Will Not Reconsider Its Denial of Leave to Amend the Complaint

          Plaintiff argues that its expert affidavit contained “unintentional scrivener’s errors” that

“prevented the Court’s full consideration of the evidence in opposition to the Defendants’ factual

standing attack.” Mem. of Law, Dkt. 79 at 2. Plaintiff further argues that courts generally

address scrivener’s errors by permitting amendment. See id. at 4–5 (collecting cases where

courts allowed plaintiffs to amend their complaints to correct scrivener’s errors). The Court

construes Plaintiff’s argument to be a request to reconsider its decision to deny Plaintiff leave to



11
         On this as well as on the question of factual allegations connecting the medical care provided to the
insurance policy at issue, see discussion at p. 9–10, supra, the Court remains baffled as to why Plaintiff failed to
obtain additional information about the accidents and insurance policies at issue, especially given the cooperation
requirements contained in each of the assignment agreements. See MSP Recovery Claims, Series LLC, 2021 WL
1164091, at *12 n.24.


                                                           14
          Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 15 of 17




amend its complaint12 so that Plaintiff could file its corrected expert declaration as an attachment

to the amended complaint.13

         The Court will not reconsider its order denying Plaintiff leave to amend the complaint.

The error-filled expert declaration was not material to the Court’s finding that Plaintiff lacked

standing as to the five exemplar patients. As already explained, the Court found that Plaintiff did

not adequately allege that its assignors incurred reimbursable costs (going to injury-in-fact) and

that the exemplar patients’ injuries implicated insurance policies written by Defendants (going to

causation). Neither of those findings, which apply to all of the exemplar patients, were a

function of the errors in the expert’s declaration. See Advanced Magnetics, Inc. v. Bayfront

Partners, Inc., 106 F.3d 11, 18 (2d Cir. 1997) (“Leave to amend need not be granted . . . where

the proposed amendment would be futile.”) (cleaned up). Because the Court would not modify

its holding that Plaintiff lacked standing even with the benefit of a corrected expert declaration,

the Court will not reconsider its order denying Plaintiff leave to amend the Complaint.14



12
         The expert affidavit was originally attached as an exhibit to Plaintiff’s opposition to Defendants’ motion to
dismiss; it was not attached to the operative complaint. See Miranda Decl., Dkt. 70-1. Plaintiff’s motion for
reconsideration implies that it would like the opportunity to file a corrected declaration without the scrivener’s
errors. See Corrected Miranda Decl., Dkt. 79-1. Because the only way to do that would be to file the corrected
declaration as an exhibit to a second amended complaint, the Court construes Plaintiff’s argument to be a request to
reconsider its order denying leave to amend the complaint.
13
          To the extent that Plaintiff is arguing that the scrivener’s errors are a basis on their own for the Court to
reconsider its decision that Plaintiff failed to allege that it had standing, that request is denied. A motion for
reconsideration “is not a vehicle for correcting counsel’s own . . . missteps.” Barger v. First Data Corp., No. 17-
CV-4869, 2020 WL 5549083, at *2 (E.D.N.Y. Sept. 16, 2020), aff’d, 851 F. App’x 278 (2d Cir. 2021). See also
Levin v. Gallery 63 Antiques Corp., No. 04-CV-1504, 2007 WL 1288641, at *2 (S.D.N.Y. Apr. 30, 2007) (“It is
clear that the sole function of a proper motion for reconsideration is to call to the Court’s attention dispositive facts
or controlling authority that were plainly presented in the prior proceedings but were somehow overlooked in the
Court’s decision; in other words, an obvious and glaring mistake. Motions for reconsideration allow the district
court to correct its own mistakes, not those of the Parties.”) (cleaned up).
14
         Plaintiff also complains that the Court’s opinion has “caused a feeding frenzy among the defense bar.”
Mem. of Law, Dkt. 79 at 3 n.4. With its dozens of other cases in mind, Plaintiff noted that it was “compelled to
explain to this Court how the scrivener’s error came to be, and why that error has nothing to do with the competence
of Mr. Miranda.” Id. While the Court regrets that its opinion has caused a stir, the fact that this Court’s opinion
may have repercussions on the perception of Mr. Miranda’s competence in Plaintiff’s other cases is simply not a
reason for the Court to allow Plaintiff to file yet another amended complaint.

                                                             15
        Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 16 of 17




       The Court also questions whether the mistakes identified in the expert declaration were,

in fact, “scrivener’s errors.” As Plaintiff explains, a scrivener’s error “is defined as a ‘clerical

error,’ which is ‘[a] error resulting from a minor mistake or inadvertence, especially in writing or

copying something.’” Mem. of Law, Dkt. 79 at 2 n.1 (citing Black’s Law Dictionary (8th Ed.

2004)). Examples of scrivener’s errors include omitting an appendix, typing an incorrect

number, and mis-transcribing a word. Id. One of the mistakes highlighted by the Court that

Plaintiff wants to excuse as a scrivener’s error was an apparent mix up by the expert of the

assignments associated with L.F. and J.M., two of the exemplar patients. Compare FAC ¶¶ 50,

60 with Miranda Decl., Dkt. 70-1 ¶¶ 20, 21. On its face, this appears to be an inadvertent

transposition, which would appear to qualify as a scrivener’s error. But the error seems like a

product of Plaintiff’s strategic decisions rather than an innocent mistake. As the Court explained

in the opinion, the spreadsheets associated with the exemplar patients did not include the name or

initials of the exemplar patient or the name of the assigning entity. MSP Recovery Claims, Series

LLC, 2021 WL 1164091, at *5. This problem had been identified by at least one other court

before Plaintiff filed its complaint in this action. See id. at *5 (citing MSP Recovery Claims,

Series LLC v. New York Cent. Mut. Fire Ins. Co., No. 19-CV-211, 2019 WL 4222654, at *5

(N.D.N.Y. Sept. 5, 2019) (finding it problematic that “nothing on the actual exhibit confirms its

source”)). Inasmuch as the absence of identifying information had been previously identified as

a problem, this Court can only view Plaintiff’s decision to continue the practice of omitting any

identifying information from the spreadsheets as a strategic decision. That decision was

Plaintiff’s to make, but it made it highly likely, if not inevitable, that the exemplar patients would




                                                   16
           Case 1:20-cv-02102-VEC Document 82 Filed 08/02/21 Page 17 of 17




get mixed up. Accordingly, the Court is reluctant to characterize this mistake as a scrivener’s

error.15

           In short, because the expert’s declaration was not material to the Court’s holding that

Plaintiff did not adequately allege standing and because the Court questions whether all of the

mistakes were in fact scrivener’s errors, the Court will not reconsider its order denying Plaintiff

further leave to amend its complaint.

                                                  CONCLUSION

           For the reasons discussed above, Plaintiff’s motion for reconsideration is DENIED.

           The Clerk of Court is respectfully directed to terminate the open motion at docket entry

78.



SO ORDERED.
                                                                      ________________________
Date: August 2, 2021                                                     VALERIE CAPRONI
      New York, New York                                               United States District Judge




15
          Similarly, the Court questions whether the expert made a scrivener’s error with respect to the timing of the
payments made for medical services and items associated with J.F.’s injuries. The expert asserted that the assignors
paid for J.F.’s medical care starting on September 15, 2017. See Miranda Decl., Dkt. 70-1 ¶ 23. But a closer look at
the associated exhibit reveals that six payments were made on September 6, 2017. See FAC Ex. J, Dkt. 55-10. The
Court presumes that the expert asserted that the first payment was made on September 15, 2017 because that is the
date that appears on the first row of data on the exhibit. It appears that the expert failed to read the rest of the data
and simply assumed that the medical item on the first row would have the earliest payment date.

         Reaching a conclusion after failing to review thoroughly the available data is an example of lack of
attention to detail; it is not an example of “typing an incorrect number.” See Mem. of Law, Dkt. 79 at 2 n.1.
Accordingly, the Court would also not characterize this mistake as a scrivener’s error.

                                                            17
